Citation Nr: 1424148	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for great right toe amputation due to residuals of frostbite.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953.

These matters come to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2010, a statement of the case was issued in March 2011, and a substantive appeal was received in March 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's service treatment records are unavailable.  In July 2009, the National Personnel Records Center (NPRC) advised the RO that the Veteran's service records had likely been destroyed in the July 1973 fire at their facility and that there were no alternative records available.  Based on the unambiguous response from NPRC, the Board finds that further requests for the Veteran's service treatment records would be futile.

Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Initially, the Board acknowledges that the Veteran underwent an audiology consultation in March 2009 and primary care evaluation pertaining to his diabetes mellitus in September 2004.  It appears, however, that he was undergoing regular care at the Redding and Martinez, California, VA Medical Centers (VAMC), thus the entirety of the Veteran's treatment records should be associated with the claims folder as they may provide further information pertaining to his claimed disabilities.  

Bilateral hearing loss and tinnitus

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus due to noise exposure during active service.  His DD Form 214 reflects that he was a med tech and had 1 year and 1 month of service in Korea.  It is conceded that he likely had noise exposure during active service.  

On audiological evaluation in March 2009, the examiner diagnosed within normal limits to profound sensorineural hearing loss in the right ear and within normal limits to severe sensorineural hearing loss in the left ear.  The examiner stated that his hearing loss and tinnitus are not a direct result of military noise exposure.  The examiner explained that overlying factors such as aging, genetics, medications, disease, occupational, recreational, and/or environmental noise along with other unknown etiologies all affect hearing acuity.  The examiner stated it was impossible to determine what role if any the military may have had in his hearing loss without resorting to mere speculation or a review of his military medical records assuming hearing test results were present.  

It is not clear, however, that the audiologist was aware that service treatment records are unavailable for review and whether the absence of such records contributed to the negative etiological opinion.  The Veteran should be afforded another VA audiological examination to assess the etiology of his hearing loss and tinnitus.  

Amputation of right great toe

The Veteran claims that he suffered from frostbite in service that resulted in amputation of his right great toe.

In September 2004, the Veteran underwent a primary care evaluation pertaining to his diabetes mellitus, which included a foot examination.  The results of the examination were normal.  It was noted that his large right toe was missing from frostbite and his large left toe had a fungal infection.  It is not clear from the record whether the examiner concluded based on medical examination that his large right toe was missing due to frostbite or whether this statement was based on the report of the Veteran.  In any event, the evaluation does not contain a clear opinion as to whether the Veteran's large right toe amputation was due to frostbite in service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder or Virtual VA the entirety of the Veteran's treatment records from the Redding VAMC and Martinez VAMC.  

2.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA audiometric examination to ascertain whether any current bilateral hearing loss or tinnitus is related to service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to the following:

a)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its onset during his period of service or is otherwise related to the Veteran's period of service, including noise exposure;

b)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its clinical onset during his period of service or is otherwise related to the Veteran's period of service;  

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

3.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA podiatry examination to ascertain whether great toe amputation is related to service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that great toe amputation had its onset during his period of service or is otherwise related to the Veteran's period of service, including frostbite exposure.  

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

4.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case; then return the case the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



